Exhibit 10.3
 
 
THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE SOUTH CAROLINA UNIFORM
ARBITRATION ACT, TITLE 15, CHAPTER 48, CODE OF LAWS OF SOUTH CAROLINA 1976, AS
AMENDED

 
SINGLE TENANT BUILDING LEASE AGREEMENT
 
THIS LEASE AGREEMENT, (hereinafter referred to as the "Lease") is made and entered
 into on this   30th   day of January, 2012 (hereinafter  referred to as the
"Effective Date") and between David A. Molony (hereinafter referred to as the
"Landlord") and UEC Electronics, LLC (hereinafter referred to as the "Tenant").
 
WITNESSETH
 
1. Premises: The Landlord hereby leases to the Tenant, and the Tenant hereby
leases from the Landlord, all of that certain building which is deemed by the
parties hereto to contain approximately 6,767 rentable square feet, (hereinafter
the "Building") together with the contiguous land on which the Building is
situated, all being located at 2230 Technical Parkway and further identified as
TMS # 475-03-00-023 and  being more particularly described in and shown as
Exhibit "A" attached hereto and made a part hereof (hereinafter referred to as
"Premises" or "Building"). Tenant hereby acknowledges the square feet set forth
in the Premises above is an estimate only; the Base Rent set forth in this Lease
being based on a negotiated annual rental for the Premises and not on a rental
rate per square foot.
 
TO HAVE AND TO HOLD THE PREMISES upon the terms and conditions hereinafter set
forth.
 
2. Term: The term of this Lease shall be for a period of Five (5) years,
beginning on February 1, 2012 (the "Commencement Date") and ending at midnight
on January 31, 2017 (the "Expiration Date") unless sooner terminated as
hereinafter provided.
 
3. Possession: If the Tenant accepts possession of the Premises before the
Commencement Date specified hereinabove, the term and rental shall commence on
such earlier date. If for any reason the Landlord fails to deliver possession of
the Premises on or before the specified Commencement Date, this Lease shall
remain in full force and effect and the Landlord shall have no liability for
delay, but rental shall not commence until the Landlord delivers possession of
the Premises to the Tenant.
 
4. Rent: The Tenant shall pay to the Landlord without counterclaim, notice,
demand, offset, defense, or reduction of any kind whatsoever,  an annual rental
of Forty Three
 
 
1

--------------------------------------------------------------------------------

 


Thousand Nine Hundred Twenty ($43,920.00) (hereinafter referred to as the "Base
Rent"), payable in equal monthly installments of Three Thousand Six Hundred
Sixty ($3,660.00) each, in advance, on the first day of each and every calendar
month during the term hereof. Rent for the first month of the term for which
rent shall be due shall be paid concurrent with Tenant's execution and delivery
of this Lease. All rent payments shall be made to Landlord, at the address set
forth in Paragraph 24 of this Lease, or at such other place as the Landlord may
designate in writing to Tenant. Tenant hereby acknowledges the square feet set
forth in the Demised Premises above is an estimate only; the Base Rent set forth
in this Lease is based on an annual rental for the Demised Premises and not on a
rental rate per square foot. If rental commences on a date other than the first
day of the month, rent for the first month shall be prorated and paid with the
first regular monthly installment. If rent or other monetary sums due the
Landlord hereunder are paid later than the tenth (1Oth) day of the month when
due, a late fee of five (5%) percent of the amount due or Twenty-five ($25.00)
Dollars, whichever is the greater, shall be due and payable by the Tenant as
Additional Rent (as defined in this Paragraph 4 and in Paragraphs 12 and 13A of
this Lease). The parties agree that calculation of the exact costs the Landlord
will incur if the Tenant makes late payments would be difficult to determine but
would include, without limitation, processing and accounting charges and late
charges which may be imposed upon the Landlord by the terms of any mortgage or
deed of trust constituting a lien upon the Building. Tenant further agrees that
the late charge assessed pursuant to this Lease is not interest, and the late
charge assessed does not constitute a lender or borrower/creditor relationship
between Landlord and Tenant. The parties agree that the late fee provided herein
is a fair and reasonable estimate of the costs the Landlord will incur. Said
delinquency charge shall be subject to the default provisions herein. No payment
by Tenant or receipt by Landlord of a lesser amount than the Base Rent or any
Additional Rent stipulated in this Agreement shall be deemed other than a
payment on account of the earliest amount due, nor shall any endorsement or
statement on any check or on any letter accompanying any check or payment as
rent be deemed an accord and satisfaction and Landlord may accept such check or
payment without prejudice to its right to recover the balance of Base Rent or
any Additional Rent or to pursue any other remedy provided for in this
Agreement. If Tenant shall be served with a demand for the payment of past due
rent, any payments tendered thereafter to cure any default by Tenant shall be
made only by cashier's check.
 
Additional Rent: All sums of Rent due hereunder other than Base Rent shall be
called "Additional Rent." Without limitation of the foregoing, Additional Rent
shall include Tenant's proportionate share of Operating Costs and any increase
in Real Estate Taxes and Insurance from the Base Year, as defined herein, and
any sums due from Tenant for utilities costs. Additional Rent, whether or not
the same be designated as such, shall be due and payable on demand together with
interest thereon as set forth herein; and Landlord shall have the same remedies
for failure to pay Additional Rent as for a non-payment of Base Rent.
 
5. Base Rent Adjustment: Annual and Monthly Base Rent shall be increased on
February 1, 2013 and at each anniversary thereof throughout the balance of the
term of this
 
 
2

--------------------------------------------------------------------------------

 
 
Lease by three percent (3%) of the prior year's Base Rent.


6. Use: The Tenant shall use and occupy the Premises solely for the purpose of
General Office, and at Tenant's expense, shall comply with all laws, rules,
orders, ordinances, directions, regulations, and requirements offederal, state,
county and municipal authorities, now in force or which may hereafter be in
force,  with respect to the use, occupation or alteration of the Premises.
Tenant shall not use the Premises for any other use or purpose whatsoever,
without the written consent of Landlord first had and obtained.
 
7. Assignment and Subletting: The Tenant shall not, without the prior written
consent of the Landlord, assign this Lease or any interest therein, or sublet
the Premises or any part thereof, or permit the use of the Premises by any party
other than the Tenant. Further, in the event the Tenant requests the Landlord's
consent to an assignment or sub-lease of fifty (50%) percent or more of the
Premises, the Landlord shall have the option to release the Tenant of its
obligations hereunder and accelerate the Expiration Date, and Landlord may
subsequently enter into a new lease agreement directly with any such tenant.
Consent to one assignment or sublease shall not constitute a waiver of this
provision with respect to subsequent transactions. Each subtenant or assignee
shall be liable to Landlord for all obligations of the Tenant hereunder, but the
Tenant shall not be thereby relieved of such obligations. Landlord's acceptance
of any name for listing on the Building Directory will not be deemed, nor will
it substitute for, Landlord's consent, as required by this Lease, to any
sublease, assignment, or other occupancy of the Premises. Other provisions of
this Paragraph 7 to the contrary notwithstanding, Landlord shall have the right
in its absolute and sole discretion to withhold consent to any sublease or
assignment if Tenant shall be in default or breach of this Lease or if the
proposed assignee or sublessee or its business will cause Landlord to incur any
costs of whatever kind or nature.  Notwithstanding anything contained in this
Lease to the contrary, Landlord shall not be obligated to entertain or consider
any request by Tenant to consent to any proposed assignment of this Lease or
sublet of all or any part of the Premises unless each request by Tenant is
accompanied by a nonrefundable fee payable to Landlord or Landlord's managing
agent in the amount of One Thousand Dollars ($1,000.00) to cover administrative,
legal, credit reports and other costs and expenses incurred in processing each
of Tenant's requests. Neither Tenant's payment nor Landlord's acceptance of the
foregoing fee shall be construed to impose any obligation whatsoever upon
Landlord to consent to Tenant's request.
 
8. Improvements. None. Tenant accepts the Premises in the condition existing as
of the Effective Date. All other improvements, alterations and additions to the
Premises desired by Tenant shall be made only at Tenant's expense, in good and
workmanlike manner and in accordance with plans and specifications which have
been previously approved in writing by the Landlord and shall comply with all
applicable statues, ordinances, regulations and codes. Landlord's approval of
the plans, specifications and working drawings for Tenant's alterations and/or
Landlord's approval of Tenant's plans for Landlord's work shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities. Landlord reserves the right to approve
Tenant's contractor, and to require adequate lien


 
3

--------------------------------------------------------------------------------

 
 
waivers, bonds, permits, licenses and insurance. Any and all work performed by
Tenant or its contractors shall be with workmen and contractors approved in
advance in writing by Landlord and shall be performed in a manner and upon terms
and conditions satisfactory to and approved  in advance  in writing  by
Landlord.  Prior to and at all times during the performance of the work by any
of Tenant's contractors or subcontractors, Tenant shall require such contractors
to provide insurance coverage reasonably satisfactory to Landlord.
Tenant  shall  require  that  such  contractors'  Workers'  Compensation  Insurance  and
Commercial General Liability Insurance shall be endorsed specifically to name
Landlord, its Affiliates and Agents as Additional Insured parties.. Evidence of
such specific endorsements shall be furnished to Landlord prior to commencement
of any such work in the Demised Premises. Tenant shall not make any alterations,
repair or installation, or perform any other work to or in the Premises unless
prior to the commencement thereof Tenant's contractor shall have furnished to
Landlord evidence of public liability and workmen's compensation insurance to
cover every contractor to be employed and shall deliver duplicate originals or
certificates of the policies to Landlord which certificates shall name Landlord,
its agent and property manager as additional insureds. The policies shall be
non-cancelable without ten (10) days notice to Landlord and shall be carried
with companies, and in coverage limits, reasonably satisfactory to Landlord. All
improvements and additions made by or for the Tenant and permanently attached to
the Premises, including without limitation all partitions, carpets, lighting
fixtures, doors, hardware, shelves, cabinets and ceilings, shall remain in the
Premises and shall be surrendered to Landlord at the Expiration Date or earlier
termination of this Lease, unless the Landlord, by notice given to the Tenant no
later than thirty (30) days prior to the end of the term, shall elect to have
the Tenant remove such alterations, additions, or improvements, and Tenant shall
thereupon accomplish such removal at its sole cost and repair any damage to the
Premises caused by such removal.
 
9. Services. Landlord shall not be responsible for providing any utilities or
services to Tenant. Tenant shall furnish, at its own expense and without damage
or threat of damage to the Building or to any part of the Building, all
utilities and services required for its use of the Premises, including, but not
limited to, telephone service, electric power, water and sewer, gas, janitorial
service, heat and air conditioning.


10. Maintenance: Landlord shall maintain the roof and structural components of
the Building. Landlord shall not be liable for loss or damage resulting from any
defective condition in or about the Premises. The Tenant waives the right to
make repairs at the Landlord's expense under any law, statute, or ordinance now
or hereafter in effect. Tenant shall, at its own expense, keep and maintain the
Premises in good order and repair during the term of this Lease, and shall
surrender same to Landlord at the Expiration Date or earlier termination of this
Lease in as good condition as they were when received (or subsequently improved
or altered), normal wear and tear excepted
 
11. Property of Tenant: During the term of this Lease Tenant may, and at the
Expiration Date or earlier termination hereof Tenant shall, remove all
furniture, equipment, and other personal property which Tenant shall have placed
in the Premises; provided that Tenant shall repair any damage to the Premises
caused by such removal. All such property


 
4

--------------------------------------------------------------------------------

 
 
shall, during the term thereof, be at the risk of Tenant only, and Landlord
shall not be liable for any loss thereof or damage thereto resulting from any
cause whatsoever; and each policy of insurance covering such property shall
contain a standard waiver of subrogation endorsement. Any such property not
removed at the Expiration Date or earlier termination of this Lease shall be
deemed abandoned and may be disposed of by the Landlord in any manner
whatsoever.
 
12. Taxes and Impositions: Landlord shall pay prior to delinquency, all ad
valorem real estate taxes assessed against the Building and the land upon which
the Building is situated. The term "real estate taxes" shall include any and all
taxes, assessments, impositions, levies, disposal user fees, or any other
charges assessed or imposed upon the land or the Building. Tenant shall pay to
Landlord, as Additional Rent, the amount of the taxes and impositions set forth
above. These amounts shall be due and payable to the Landlord within (30) days
after a statement therefore is rendered to the Tenant by the Landlord. Tenant
shall pay prior to delinquency, all taxes and assessments of every kind or
nature imposed or assessed upon or with respect to furnishings, fixtures,
equipment, or other property of Tenant placed in or about the Premises.
 
13A. Insurance: General: Landlord shall, during the entire term hereof, maintain
in force casualty insurance on its interest in the Building in such amounts and
against such hazards and contingencies as Landlord shall deem desirable for its
own protection; provided, however, Landlord shall not be obligated to insure any
furniture, equipment, or other property placed in the Premises by or at the
expense of Tenant. Tenant shall not permit any use of the Premises that would
invalidate or conflict with the terms of any hazard insurance policy covering
risks insured by Landlord. Tenant shall pay to Landlord, as Additional Rent, the
cost of Landlord's hazard insurance premiums. These reimbursements shall be due
and payable to the Landlord within (30) days after a statement therefore is
rendered to the Tenant by the Landlord.
 
13B. Insurance. Tenant:  Tenant shall at Tenant's expense, obtain and keep in
force at all times during the term of this Lease, commercial general liability
insurance including
property  damage  of  not  less  than  One  Million  Dollars  ($1,000,000.00)  for  any  one
occurrence with a Two Million Dollar ($2,000,000.00)  aggregate limit, and an
umbrella liability policy of at least One Million Dollars ($1,000,000.00)
insuring Landlord, Landlord's agent and property manager and Tenant against any
liability arising out of Tenant's use, occupancy or maintenance of the Premises
and all areas appurtenant thereto.  The limit of said insurance shall not,
however limit the liability of the Tenant hereunder.  Tenant may carry said
insurance under a blanket policy provided an endorsement naming Landlord and
Landlord's agent  and  property  manager  as an additional  insured  is
attached  thereto. Insurance required hereunder shall be in companies licensed
in the State of South Carolina and shall have a "Best's Insurance Guide"  rating
of "A" or better.No policy shall be cancelable  except after ten  (10) days
written  notice to Landlord, and if such policy is cancelled, Tenant shall be
deemed immediately in default as is set forth in Paragraph 19A of this Lease.
All policies of insurance maintained by Tenant shall be in a form acceptable to
Landlord with satisfactory evidence that all premiums have been paid. Tenant
shall provide


 
5

--------------------------------------------------------------------------------

 
 
to Landlord simultaneously with the execution of this Lease, a Certificate
evidencing Landlord, Landlord's Agent and Property Manager have been named as an
additional insured under the policy described in this paragraph. Tenant agrees
not to knowingly violate or permit to be violated any of the conditions or
provisions of the insurance policies required to be furnished hereunder, and
agrees to promptly notify Landlord or Landlord's Agent of any fire or other
casualty within 24 hours. Tenant shall, at Tenant's expense, obtain and keep in
force at all times during the term of this Lease, personal property insurance
with regard to Tenant's furniture, fixtures, and equipment placed in, on or
about the Premises.
 
14. Damage or Destruction by Casualty: If the Premises are wholly or partially
destroyed by fire or other casualty, rental shall abate in proportion to the
loss of use thereof, and Landlord shall, at its own expense, promptly restore
the Premises to substantially the same condition as existed before damage or
destruction, whereupon full rental shall resume, unless said damage was caused
by Tenant's negligence, in which case any repair shall be at Tenant's expense;
provided, however, Landlord may by notice to Tenant within ninety (90) days
after the date of such damage or destruction elect, at its option, not to
restore or repair the Premises and Landlord or Tenant may thereafter, at its
option, cancel this Lease. There shall be no abatement of rent if all or any
portion of the Premises is unusable for a period of three days or less.
Notwithstanding anything to the contrary contained in this Article 14, the
Landlord shall have no obligation to repair, reconstruct, or restore the
Premises when the damage described in this Article 14 occurs during the last
twelve (12) months of the term of this Lease or any extension thereof.
 
15. Eminent Domain: If the whole of the Premises, or such portion thereof as
will make the Premises unsuitable for the use contemplated hereby, be taken
under the power of eminent domain (including any conveyance in lieu thereof),
then the term hereof shall cease as of the date possession thereof is taken by
the condemnor, and rental shall be accounted for as between Landlord and Tenant
as of that date. If any lesser portion of the Premises is thus taken, rental
shall abate in proportion to the loss of use occasioned thereby. Tenant shall
not- have any right or claim to any part of any award made to or received by
Landlord for such taking or right or claim against Landlord for the value of the
unexpired term of this Lease; provided, however, Tenant shall not be prevented
from making a claim against the condemnor (but not against Landlord) for any
moving expenses, loss of profits, or taking of its personal property (other than
its leasehold interest) to which Tenant may be entitled.
 
16. Indemnity: Tenant shall defend, indemnify and hold harmless the Landlord and
Landlord's Agent and Property Manager from and against any claims, damages, or
expenses, whether due to damage to the Premises, claims for injuries to persons
or property, or administrative  or criminal action by a governmental authority,
where such claims arise out of or from use or occupancy of the Premises by
Tenant, its agents , employees or invitees, except where such damage, claims or
penalties are caused by the gross negligence of Landlord, its employees or
agents.


 
6

--------------------------------------------------------------------------------

 
 
17. Landlord's Entry: Landlord may enter the Premises at reasonable times and in
a reasonable manner to inspect or exhibit same or exercise Landlord's rights
under this Lease Agreement.
 
18.  Intentionally deleted
 
19A. Default and Remedies: If Tenant shall fail to pay either Base Rent or
Additional Rent when due, or any other sums of money becoming due hereunder, and
does not remedy such default within five (5) days after written notice thereof,
or if Tenant shall default in the performance of any other of the terms,
conditions, or covenants contained in this Lease Agreement to be observed or
performed by it and does not remedy such default within thirty (30) days after
written notice thereof or does not, within such thirty (30) days, commence such
act or acts as shall be necessary to remedy a default, which is not curable
within said thirty (30) days for reasons beyond the control of Tenant, and shall
not complete such act or acts within sixty (60) days after written notice, or if
Tenant shall become bankrupt or insolvent, or file any debtor proceedings, or
file in any court pursuant to any statute, either of the United States or of any
state a petition in bankruptcy or insolvency or for reorganization, or file or
have filed against it a petition for the appointment of a receiver or trustee
for all or substantially all of the assets of Tenant, or if Tenant makes an
assignment, or if Tenant shall abandon the Premises or suffer the Lease to be
taken under any writ of execution and such writ is not vacated or set aside
within fifteen (15) days, or if the Commercial General Liability Insurance
required by Tenant is cancelled as is set forth in Paragraph 138 of this Lease
then in any such event the Landlord shall have the immediate right of reentry
without resort to legal process and the right to terminate and cancel this
Lease. Without terminating the Lease, Landlord shall have the right to re-enter
and take possession of the Premises or any part thereof and repossess the same
as of the Landlord's former estate and expel the Tenant and those claiming
through or under the Tenant, and remove the effects of both or either with
force, if necessary, without being deemed guilty in trespass or of a forcible
entry or detainer and without prejudice to any remedies for arrears of rent or
preceding breach of covenants.  In such event, the Landlord shall be entitled to
recover from the Tenant all damages incurred by the Landlord by reason of the
Tenant's default , including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys' fees, any real
estate commission actually paid, the worth at the time of the unpaid rent for
the balance of the term and any and all the leasing sums payable shall bear
interest from the date due at the rate of eighteen percent (18%) per annum until
paid.  If Landlord should elect to reenter as herein provided, or should it take
possession pursuant to legal proceedings, it may either terminate this Lease or
it may from time to time without terminating this Lease, relet the Premises for
such term and at such rentals and upon such other terms and conditions as the
Landlord may deem advisable. If such reletting shall yield rentals insufficient
for any month to pay the rental due by Tenant hereunder for that month, Tenant
shall be liable to Landlord for the deficiency and same shall be paid monthly.
No such reentry or taking possession of the Premises by Landlord shall be
construed as an election to terminate this Lease unless written notice of such
intention be given by the Landlord to the Tenant at the time of such reentry;
but,
 


 
7

--------------------------------------------------------------------------------

 
 
notwithstanding any such reentry and reletting without termination, Landlord may
at any time thereafter elect to terminate this Lease for such previous breach.
If as a result of Tenant's default hereunder, Landlord shall institute legal
proceedings for the enforcement of Tenant's obligations, Tenant shall pay all
costs incurred by Landlord, including reasonable attorney's fees.
 
19B. Alternative Dispute Provisions: If a dispute, controversy or claim (whether
based upon contract, tort, statute common law or otherwise)(collectively a
"Dispute") arises from or relates directly or indirectly to the subject matter
hereof, and if the Dispute cannot be settled through direct discussions, the
parties shall first endeavor to resolve the Dispute by participating in a
mediation administered by the American Arbitration  Association (the "AAA")
under its Commercial Mediation Rules before resorting to arbitration.
Thereafter, any unresolved Dispute shall be settled by binding arbitration
administered by the AAA in accordance with its Commercial Arbitration Rules and
judgment on the award rendered by the arbitrator, after the review rights set
forth below have been exhausted, may be entered in any court having jurisdiction
. The arbitration proceedings shall be conducted in Charleston, South Carolina
on an expedited basis before a neutral arbitrator who is a member of the Bar of
the State of South Carolina, and has been actively engaged in the practice of
law for at least 15 years, specializing in commercial transactions with
substantial experience in the subject matter of this Agreement. Any attorney who
serves as an arbitrator shall be compensated at a rate equal to his or her
current regular hourly billing rate unless the AAA is able to arrange with the
parties and the arbitrator to agree otherwise. Upon the request of either party,
the arbitrator's award shall include findings of fact and conclusions of law
provided that such findings may be in summary form. Either party may seek review
of the arbitrator's award before an arbitration review panel comprised of three
arbitrators qualified in the same manner as the initial arbitrator (as set forth
above) by submitting a written request to the AAA. The right of review shall be
deemed waived unless requested in writing within 10 days of the delivery of the
initial arbitrator's award. The arbitration review panel shall be entitled to
review all findings of fact and conclusions of law in whatever manner it deems
appropriate and may modify the award of the initial arbitrator in its
discretion. Unless otherwise deemed appropriate by the arbitrator(s), the
prevailing party shall be entitled to an award of all reasonable out-of-pocket
costs and expenses (including attorney's and arbitrator's fees) related to the
entire arbitration proceedings (Including review if applicable.)

 
20. Remedies Cumulative-Non-Waiver: No remedy herein or otherwise conferred upon
or reserved to Landlord or Tenant shall be considered exclusive of any other
remedy, but the same shall be distinct, separate and cumulative and shall be in
addition to every other remedy given hereunder, or now or hereafter existing at
law or in equity; and every power and remedy given by this Lease Agreement may
be exercised from time to time as often as occasion may arise or as may be
deemed expedient. No delay or omission of Landlord to exercise any right or
power arising from any default on the part of Tenant shall impair any such right
or power, or shall be construed to be a waiver of any such default, or an
acquiescence therein. The acceptance of rent by Landlord with knowledge of a
default by Tenant hereunder shall not constitute a waiver of such default.

 
 
8

--------------------------------------------------------------------------------

 
 
21. Quiet Enjoyment: If Tenant shall pay the rent and perform and observe all of
the other covenants and conditions to be performed and observed by it hereunder,
Tenant shall at all times during the term hereof have the peaceable and quiet
enjoyment of the Premises without interference from Landlord or any person
lawfully claiming through Landlord, subject, however, to the terms of this Lease
Agreement and any mortgages or deeds of trust provided for in Paragraph 23
hereof.
 
22. Estoppel Certificate: Within ten (10) days after written request by
Landlord, transferee or any mortgagee or trustee under a mortgage or deed of
trust covering the Premises, Tenant shall deliver in recordable form a statement
to any such mortgagee, trustee or other transferee, or to Landlord, certifying
any facts that are then true with respect to this Lease Agreement, including
without limitation (if such be the case) that (a) this Lease Agreement is in
full force and effect, (b) that Tenant is in possession, (c) that Tenant has
commenced the payment of rent, (d) that Tenant claims no defense or set-off to
the due and full performance of its obligations under this Lease Agreement, and
(d) the dates, if any, to which rent has been paid in advance The Tenant's
failure to deliver such statement within such time shall constitute a breach and
default under this Lease, and shall be conclusive upon the Tenant that this
Lease is in full force and effect without modification except as may be
represented by the Landlord, and that there are no uncured defaults in the
Landlord's performance. Tenant agrees that should it fail to deliver such
statement within such time, that Landlord may, as Tenant's Attorney-in Fact,
complete such statement on behalf of the Tenant.
 
23. Subordination and Attornment: Tenant agrees that this Lease shall be subject
and subordinate to any mortgages, deeds of trust or any ground lease now or
hereafter placed upon the Premises and to all modifications thereto, and to all
present and future advances made with respect to any such mortgage or deed of
trust. Tenant agrees to attorn to the mortgagee, trustee, or beneficiary under
any such mortgage or deed of trust, and to the purchaser at a sale pursuant to
the foreclosing thereof, and to the lessor in the event of a termination of any
such ground lease.
 
24. Notices: All notices provided for in this Lease Agreement shall be in
writing and shall be deemed to be given when sent by registered or certified
mail, return receipt requested, postage prepaid, and addressed as follows:
 
If to Landlord:
 
David A. Molony
75 Latitude Lane
Mount Pleasant, SC  29464
 
If to Tenant:
 
Peter S. Shortsleeves
Chief Financial Officer
UEC Electronics, LLC
5914 Howard Street
Hanahan, SC 29410
 
 
9

--------------------------------------------------------------------------------

 
 
Notices shall also be sent to the holder or holders of any mortgage or deed of
trust covering the Premises at such address as such holder or holders may have
given by notice as herein provided. Either party hereto, or any such holder, may
from time to time, by notice as herein provided, designate a different address
to which notices to it shall be sent.
 
25. Governing Law: This Lease Agreement shall be construed and enforced in
accordance with the laws of the State of South Carolina.
 
26. Successors: This Lease Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns, except as otherwise provided for in this Lease Agreement.
 
27. Nature and Extent of Agreement: This Lease Agreement, including the exhibits
attached hereto, contains the complete agreement between the parties regarding
the terms and conditions of the lease of the Premises, and there are no oral or
written conditions, terms, warranties, understandings or other agreements
pertaining thereto which have not been incorporated herein.This Lease Agreement
may be modified only by written instrument duly executed by both parties or
their respective successors in interest.

 
28.  Security Deposit:
 
(a) Tenant has deposited with Landlord simultaneously with the execution of this
Lease the sum of Three Thousand Six Hundred Sixty Dollars ($3,660.00) as
security for the full and faithful performance by Tenant of all obligations of
Tenant under this Lease. The Security shall bear no interest. If Tenant is in
"Default" (as defined in Section 16.01), or if Tenant shall fail to discharge
its obligations under the terms of this Lease, Landlord may use, apply or retain
all or any part of the Security for the payment of (i) any rent or any other sum
which Tenant was obligated to pay but did not pay, (ii) any sum expended by
Landlord on Tenant's behalf in accordance with the provisions of this Lease, or
(iii) any sum which Landlord may expend or be required to expend as a result of
Tenant's Default, including any damages or deficiency in the reletting of the
Premises. The use, application or retention of the Security or any portion
thereof by Landlord shall not prevent Landlord from exercising any other right
or remedy and shall not limit any recovery to which Landlord may be entitled. If
Tenant shall fail to pay rent or other sums when due under this Lease more than
three (3) times in any twelve (12) month period, irrespective of whether or not
such delinquencies have been cured, then the security deposit shall, within ten
(10) days after demand by Landlord, be increased by Tenant to an amount equal to
the greater of (i) three (3) times the aforestated amount or (ii) three (3)
months rent.
 
(b)  If Tenant fully and faithfully complies with all of the provisions of this
Lease, the
 
 
10

--------------------------------------------------------------------------------

 
 
Security or any balance thereof shall be returned to Tenant within thirty (30)
days after the Expiration Date or upon any later date after which Tenant has
vacated the Premises.
 
(c) Landlord may transfer the Security to any transferee of Landlord's interest
in the Premises and, if the Security is so transferred, Landlord shall be deemed
released by Tenant from all liability for the return of the Security and Tenant
shall look solely to the transferee for return of the Security.
 
(d) The Security shall not be mortgaged, assigned or encumbered by Tenant. No
action of Landlord in enforcing its rights with respect to a Default shall be
deemed to be a termination of this Lease so that Tenant is entitled to return of
the Security.
 
29. Holding Over: It is expressly understood by all parties that Tenant shall
not be permitted to holdover at the end of the Lease term. It is further
understood by all parties that failure to renegotiate or otherwise enter into a
new lease agreement before 5:00P.M. on the tenth day from the Expiration Date of
this Lease constitutes termination of this Lease at the end of the Lease period,
and Tenant understands that it shall vacate the Premises at the exact end of the
Lease term.
 
30. Attorney's Fees: If Tenant defaults in the performance of any of the
covenants of this Lease and by reason thereof Landlord employs the services of
an attorney to enforce performance by Tenant, to evict Tenant, to collect monies
due by Tenant, or to perform any service based upon said default, then that
Tenant shall pay a reasonable attorney's fee and all reasonable expenses and
costs incurred by Landlord pertaining thereto.
 
31. Non-Waiver: The failure of Landlord or Tenant to insist upon strict
performance of any of the terms, conditions and covenants herein shall not be
deemed to be a waiver of any rights or remedies that Landlord and Tenant may
have, and shall not be deemed a waiver of any subsequent breach or default in
the terms, conditions and covenants herein contained except as may be expressly
waived in writing.
 
32. Non-Easement: It is understood and agreed that this Lease does not grant any
rights to light and air over property adjoining the land on which the Premises
are situated.
 
33.  Intentionally deleted
 
34.  General:
 
A. Time of the Essence. It is understood and agreed between the parties hereto
that time is of the essence in all of the terms and provisions of this Lease.
 
B. Captions and Titles. The captions and titles appearing within this Lease are
for reference only and shall not be considered a part of this Lease or in any
way to modify, amend or affect the provisions thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
C. Grammatical Changes. The proper grammatical changes shall be understood and
apply where necessary to designate the plural rather than the singular and the
masculine or feminine gender.
 
D. Recordation and Documentary Stamps Taxes. This Lease shall not be recorded,
but a short form referring to this Lease, describing the Premises and setting
forth the term thereof may be recorded by either party. The cost of South
Carolina Documentary Stamp Taxes due shall be paid by the Tenant.
 
E. No Partnership. Landlord does not, in any way or for any purpose, become a
partner of Tenant in the conduct of its business, or otherwise , or a joint
venturer or a member of a joint enterprise with Tenant.
 
F. Binding Agreement. The conditions, covenants and agreements contained in this
Lease shall be binding upon and inure to the benefit of the parties hereto and
their respective successors , heirs, executors, administrators and assigns. No
rights, however, shall inure to the benefit of any assignee of Tenant unless the
assignment to such assignee has been made in accordance with the provisions set
out in this Lease.
 
G. Partial Invalidity.  If any term, covenant or condition of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Lease shall be valid and be enforced to
the fullest extent permitted by law.
 
H. Successors and Assigns. Except as otherwise provided herein this Lease shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs personal representatives, executors, successors and assigns.
Nothing herein shall authorize any transfer of this Lease, any interest in this
Lease, or any interest in Tenant.
 
I. Survival of Obligations. The provisions of this Lease with respect to any
obligation of Tenant to pay any sum owing or to perform any act after expiration
or other termination of this Lease shall survive the expiration or other
termination of this Lease.
 
35. Liens Against  the  Premises:   The Tenant  shall  keep the  Premises and
the property on which the Building is situated free from any liens arising out
of any work performed, materials furnished, or obligations incurred by the
Tenant.  The Tenant shall indemnify,  hold harmless, and defend the Landlord
from any liens and encumbrances arising out of any work performed or materials
furnished by or at the direction of the Tenant. Such indemnity shall include,
without limitation, all attorney's fees and costs incurred by the Landlord due
to the filing of such mechanic's lien or notice thereof. In the event that the
Tenant, within twenty (20) days following the imposition of any such lien, shall
not cause

 
 
12

--------------------------------------------------------------------------------

 
 
such lien to be released of record by payment or posting of a proper bond, in
addition to all other remedies provided herein and by law, the Landlord shall
have the right (but not the obligation) to cause the same to be released by such
means as it shall deem proper, including bonding or payment of the claim giving
rise to such lien. All such sums paid by the Landlord and all expenses incurred
by it in connection therewith , including attorney's fees and costs, shall -be
payable to the Landlord by the Tenant on demand with interest at the rate of
eighteen (18%) percent per annum . The Landlord shall have the right at all
times to post and keep posted on the Premises any notice permitted or required
by law which the Landlord shall deem proper for the protection of the Landlord
and the Premises or any other party having an interest therein from mechanic's
and materialmen's liens. The Tenant shall give written notice to the Landlord at
least ten (10) business days prior to the commencement of any work relating to
alterations or additions to the Premises and shall post the Premises giving all
such persons notice of Landlord's nonliability for work performed or materials
supplied . Failure to provide the Landlord such notice or post the Premises
shall be deemed a material breach of this Lease.
 
36. Brokerage: Tenant represents and warrants to Landlord that it has not dealt
with any broker or finder in connection with the transaction contemplated by
this Lease other than Anchor Commercial, LLC ("Landlord's Broker"). Landlord
agrees to pay to Landlord's Broker, the commission earned by reason of this
transaction as set forth in a separate agreement. Tenant shall defend, indemnify
and hold harmless Landlord and Landlord's Agent against any and all expense,
cost, damage or liability (including without limitation, court costs and
reasonable attorney's fees, at trial and appeal) resulting from the claims of
any other brokers, or those claiming to have performed services in the nature of
brokerage or finding services.
 
37.  Intentionally Deleted.
 
38. No Offer: The submission of this document for examination does not
constitute an option or offer to lease space in the Property. This document
shall have no binding effect on the parties unless executed by the Landlord and
the Tenant and a fully executed copy is delivered to the Tenant.
 
39. Environmental Matters: Tenant represents, warrants and covenants to Landlord
throughout the Term as follows:
 
a) Tenant is and agrees to remain in compliance with all applicable federal,
state and local laws relating to protection of the public health, welfare,
and  the environment ("Environmental Law") with respect to Tenant's employees,
agents, contractors, sublessee, assignees, and any other persons occupying or
present on the Premises ("Occupants") to comply with all Environmental Laws
applicable to their activities in and around the Premises.
 
b) Tenant shall not bring into the Building or the Premises, nor shall it allow
any Occupant to bring into the Building or the Premises, any chemical, waste
material, or other
 
 
13

--------------------------------------------------------------------------------

 

substance that is defined or otherwise classified in any Environmental Laws as a
"hazardous substance," "hazardous material," "hazardous waste," "toxic
substance," or "toxic pollutant," except for small quantities of any such
substances that are consistent with ordinary office use of the Premises. If any
quantity of any such substance is brought into the Building or the Premises by
Tenant or Occupant for ordinary office use, Tenant or Occupants shall handle,
use, and dispose of such substance in a reasonable and prudent manner and in
compliance with all applicable Environmental Laws.
 
c) Landlord or its representative may inspect the Premises at reasonable times
to insure compliance with the requirements of this Paragraph 39. As part of its
inspection, Landlord or its representative may take such samples as Landlord in
its sole discretion deems necessary, including without limitation samples of
substances located on the Premises, and neither Landlord nor any representative
shall have any liability to Tenant as a result of such sampling activity. In the
event Landlord determines that Tenant possesses any substances in violation of
this Paragraph 39, Landlord shall notify Tenant and Tenant shall immediately
remove those substances in compliance with all applicable laws, rules,
ordinances, standards  and regulations. In the event Tenant fails to comply with
the requirements of this Paragraph 39, Landlord and its representative may enter
the Premises and provide for the removal and disposal of those substances as
Tenant's agent. To effectuate this Paragraph 39, Tenant hereby grants Landlord
and any representative of Landlord a Special Power of Attorney, appointing
Landlord or its designated representative as its attorney in fact to act in
Tenant's place to take all steps necessary to provide for the lawful removal and
disposal of those substances, including the signing of any manifest, on Tenant's
behalf and Tenant agrees to remain responsible for the substance and to
indemnify, defend, hold harmless and protect Landlord and any representative of
Landlord against all costs, fines, penalties or damages incurred by Landlord or
its representative due to any activities by Landlord pursuant to this Paragraph
39. It is hereby stipulated  by Landlord and Tenant that the above Special Power
of Attorney is coupled with an interest in the Premises and is, accordingly,
irrevocable. Tenant agrees that no adequate remedy exists at law to enforce this
Paragraph 39 and that damages would not make Landlord whole; accordingly, Tenant
agrees that Landlord may seek and obtain injunctive relief to enforce this
Paragraph 39.


40. Landlord's Lien: To secure the payment of all Rent due and to become due
hereunder and the faithful performance of all the other covenants of this Lease
required by Tenant to be performed, Tenant hereby gives Landlord an express
contractual lien on and security interest in all property, chattels, or
merchandise which may be placed in the Premises and also upon all proceeds of
any insurance which may accrue to Tenant by reason of damage to or destruction
of any such property. All exemption laws are hereby waived by Tenant. This lien
and security interest is given in addition to the Landlord's statutory lien(s)
and will be cumulative thereto. Upon request of Landlord, Tenant shall execute
Uniform Commercial Code financing statements relating to the aforesaid security
interest. Upon request, Landlord will subordinate its landlord's lien to
purchase money security interests on Tenant's equipment on the Premises from
Tenant's vendors upon Landlord's approval of such equipment, all on a form
satisfactory to Landlord.
 
 
14

--------------------------------------------------------------------------------

 


41.  Intentionally deleted
 
42. Interpretation Presumption:This Lease has been negotiated by the parties
hereto and by the respective attorneys for each party. The parties represent and
warrant to one another that each has, by counsel or otherwise, actively
participated in the finalization of this Lease, and in the event of a dispute
concerning the interpretation of this Lease, each party hereby waives the
doctrine that an ambiguity should be interpreted against the party which has
drafted the document.
 
43. Limitation of Liability: The obligations of the Landlord hereunder shall be
binding upon Landlord and each succeeding owner of the Landlord's interest
hereunder only during the period of such ownership and Landlord and each
succeeding owner shall have no liability whatsoever except for its obligations
during each such respective period. Landlord hereby agrees for itself and each
succeeding holder of the Landlord's interest, or any portion thereof that any
judgment, decree or award obtained against the Landlord or any succeeding owner
of the Landlord's interest, which is in any manner related to this Lease, the
Premises or the Tenant's use and occupancy of the Premises or the common areas
of the Building, whether at law or in equity, shall be satisfied out of the
Landlord's equity in the land and Building owned by the Landlord to the extent
then owned by the Landlord and such assets and to no other assets of the
Landlord, or such succeeding owner, for satisfaction. Neither Landlord, nor any
officer thereof, nor any subsequent Landlord, shall have any personal liability
hereunder.
 
44. Transfer of Landlord's Interest: The term "Landlord" as used in this Lease
means only the owner for the time being or the Mortgagee, in possession for the
time being of the Building. Each time the Building is sold, the selling Landlord
shall be entirely relieved of all obligations and liability under this Lease.
Any person who owns the Building and leases his reversionary interest in the
Building subject to the lien of this Lease shall be relieved of all liability
under this Lease.
 
45. Tenant's  Representation: The Tenant hereby  covenants, represents, and
warrants that it is a Limited Liability Company organized  under the laws of the
State of South Carolina, registered to do business and in good standing under
the laws of the State of South Carolina, and by proper action has been duly
authorized to execute and deliver this Lease, to enter into the transaction
contemplated  hereby, to carry out its obligations hereunder, and that each
person executing this   Lease on behalf of Tenant is  a representative ofTenant
who is duly authorized to execute and deliver this Lease. Tenant shall furnish
Landlord with suitable evidence of the above simultaneously with the execution
of this Lease by Tenant.
 
46.  Tenant's Guarantor: Philip J. Ufkes (See Exhibit D).
 
47. Jurisdiction:  In connection with this Lease, Tenant hereby submits to the
jurisdiction and venue of the State Court of Charleston  County, South Carolina
in
 
 
15

--------------------------------------------------------------------------------

 


connection with any matter pertaining to this Lease and agrees that service may
be had by mailing the same, postage prepaid, addressed to Tenant at Tenant's
Notice Address as set forth in Paragraph 24 of this Lease, it being agreed that
service shall be deemed to have been made three (3) days after mailing.
 
48. Confidentiality:  The terms and conditions contained herein shall remain
confidential between Landlord and Tenant, and neither party shall disclose any
of the terms and conditions of the Lease  to any third party without first
having obtained written permission from the other party.
 
49. Free Rent: Any other provision of this Lease to the contrary
notwithstanding, and provided Tenant shall not be in breach or default under any
of the terms and conditions of this Lease, Tenant shall be permitted to occupy
the Demised Premises rent-free for the months of February and March 2012
("Abatement Months"). Tenant's contribution towards CAM, taxes, insurance, etc.
as set forth in Paragraph 12 and 13.A. of this Lease shall not be affected by
this Paragraph 49, and shall continue to be due as of the Commencement Date set
forth in Paragraph 2 of this Lease. The entire Base Rent otherwise due and
payable for the Abatement Months shall become immediately due and payable upon
the occurrence of any event of default by Tenant under this Lease.
 
IN WITNESS WHEREOF, the parties hereto have hereunto set their respective Hands
and Seals on the day and year first written above.


WITNESS: 
 
LANDLORD:
         
David A. Molony
         
(Seal)
         
Date:
     
WITNESS: 
 
TENANT:
  graphic [ex10-3sig.jpg]  
UEC Electronics, LLC
   
By: /s/ Phil Ufkes
         
Name: Phil Ufkes
         
Its: COO
         
Date: 1/30/12


 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT A
GRAPHIC [ex10-3chart.jpg]

 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
LANDLORD'S WORK
 






None
 
 

 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBITC
 
RULES AND REGULATIONS






 


None
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
GUARANTY OF LEASE
 
THIS GUARANTY  is made and entered into as of the date stated below by the
undersigned Guarantor(s), Philip J. Ufkes ("Guarantor'') in favor of David A.
Molony (the "Landlord") with regard to a Lease Agreement between Landlord and
UEC Electronics, LLC as Tenant dated January , 2012 for the Premises identified
2230 Technical Parkway and as is more specifically set forth in the Lease.


WITNESETH:


WHEREAS, Guarantor(s) have an interest in the affairs of the Tenant ("Tenant")
under the within and foregoing Lease to which this Guaranty is attached
("Lease");
 
WHEREAS, Landlord has declined to execute the Lease unless Guarantor(s)
guarantee Tenant's obligations under the Lease.
 
NOW, THEREFORE, in consideration of the benefits to be derived by Guarantor(s)
from the Lease, in order to induce Landlord to execute the Lease, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor(s) joins in the execution and delivery of the Lease and
agrees with, and for the benefit of, Landlord as follows:
 
1. Guarantor(s) unconditionally guarantee to Landlord the full and prompt
payment of any and all rent, additional rent and all other sums and charges
payable by Tenant under the Lease (collectively, the "Rent"), and further
unconditionally guarantees the full and timely performance and observance of all
of the terms, provisions, covenants and obligations of Tenant under the Lease
(collectively, the "Obligations"). Guarantor(s) agree that if default or breach
shall at any time be made by Tenant in the payment of Rent or the performance of
any of the Obligations, Guarantor(s) shall pay the Rent and faithfully perform
and fulfill all obligations and shall pay to Landlord any attorney's fees, court
costs, and other expenses, costs and disbursements incurred by Landlord on
account of any such default and on account of the enforcement of this Guaranty.


2. This Guaranty shall be enforceable by Landlord in a joint action against
Guarantor(s) without the necessity of any suit action or proceedings by Landlord
of any kind or nature whatsoever against Tenant, without the necessity of any
notice to Guarantor(s) of Tenant's default or breach under the Lease, and
without the necessity of any other notice or demand to Guarantor(s) to which
Guarantor(s) might otherwise be entitled, all of which notices Guarantor(s)
hereby expressly waive. Guarantor(s) hereby agree that the validity of the
Guaranty and the obligations of Guarantor(s) hereunder shall not be terminated,
affected, diminished,  or impaired by reason of the assertion or the failure to
assert by
 
 
20

--------------------------------------------------------------------------------

 


Landlord against Tenant any of the rights or remedies reserved to Landlord
pursuant to the provisions of the Lease or any other remedy or right which
Landlord may have at law or in equity otherwise.
 
3. Guarantor(s) covenant and agrees that this Guaranty is an absolute,
unconditional and continuing guaranty. The liability of Guarantor(s) hereunder
shall in no way be affected, modified, or diminish by reason of any assignment,
renewal, modification or extension of the Lease or any modification or waiver of
or change in any of the covenants and terms of the Lease by agreement of
Landlord and Tenant, or by any unilateral action of either Landlord or Tenant or
by an extension of time that may be granted by Landlord to Tenant or any
indulgence of any kind granted to Tenant, or any dealings or transactions
occurring between Landlord and Tenant, including, without limitation, any
adjustment, compromise, settlement, accord and satisfaction, or release, or  any
bankruptcy, insolvency, reorganization, arrangement, assignment for the benefit
of creditors, receivership, or trusteeship affecting Tenant. Guarantor(s) do
hereby expressly waive any suretyship defense it may have by virtue of any
statute, law, or ordinance of any state or other governmental authority, and
further waives any and every defense of Tenant, including, without limitation,
any defense arising by reason of any disability of Tenant or by reason of
cessation from any cause whatsoever of the liability of Tenant.
 
4. In the event that other agreements similar to the Guaranty are executed from
time to time by other entities or persons with respect to the Lease, this
agreement shall be cumulative of any such other agreement to the effect that the
liabilities and obligations of Guarantor(s) hereunder shall be joint and several
with those of each other Guarantor(s), and the liabilities and obligations of
Guarantor(s) hereunder shall in no event be affected or diminished by reason or
any such other agreement.
 
5. All of Landlords rights and remedies under the Lease or under this Guaranty
are intended to be distinct, separate, and cumulative and no such right and
remedy therein or herein is intended to be the exclusion of or a waiver of any
other.
 
6. Guarantor(s) hereby waive presentment, demand for performance notice of non­
performance, protest, notice of protest, notice of dishonor, and notice of
acceptance, Guarantor(s) further waives any right to require that an action be
brought against Tenant or any other person or to require that resort be had by
Landlord to any security held by Landlord.
 
7. Landlord may, without notice, assign this Guaranty in whole or in part, or
may assign all of its interest in and to the Lease, and in such event, each and
every successive assignee of the Lease or of the Guaranty shall have the right
to enforce this Guaranty, by suit or otherwise, for the benefit of such assignee
as fully as if such assignee were named herein. Guarantor(s) shall not assign or
delegate its obligations under this Guaranty.
 
8. Guarantor(s) warrant and represent that they have the legal right and
capacity to execute this Guaranty. This Guaranty shall be governed by and
construed in accordance with the laws of the State in which the Building is
located.
 
 
21

--------------------------------------------------------------------------------

 
 
9. This Guaranty shall be binding upon Guarantor(s) and the heirs, legal
representatives and assigns of Guarantor(s), and shall inure to the benefit of
Landlord, and Landlord's legal representatives, successors, and assigns. If more
than one party shall execute this Guaranty, all such parties shall be jointly
and severally obligated hereunder.

IN WITNESS WHEREOF, Guarantor(s) have executed sealed and delivered this
Guaranty, as of this  30  day of January, 2012.
 

WITNESSES:   GUARANTORS: graphic [ex10-3sig.jpg]         Philip J Ufkes        
   /s/ Philip J Ufkes                                                    (Seal)
         
Address     5914 Howard St.
    Hanahan, SC 29410

 
 
 
 
 
 
 
 
 
22

--------------------------------------------------------------------------------

 